DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -SPARK PLUG CONFIGURATIONS WITH ELECTRODE TO DIRECT CHARGE FLOW FOR A COMBUSTION PRE-CHAMBER OF AN INTERNAL COMBUSTION ENGINE- -.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 2/15/2021 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a first and second end portion, the first end portion including a center electrode and at least one outer electrode; an outer body extending between the first and second end portion.”  It is believed that the term “outer body” is referring to Applicant’s outer shell 24.  As seen in, for example, Fig. 3A, outer shell 24 extends partly between first and second ends of the spark plug.  However, the outer shell is not depicted to extend the entire length of the spark plug.  
As seen for example in Sumoyama et al. (US PGPub 2017/0187170 A1), Fig. 7, the outer shell 700 of a typical spark plug is known to extend approximately halfway up spark plug.  
It is not clear if the recitation of “an outer body extending between the first and second end portion is intended by Applicant to mean that the outer shell extends the entirety of the spark plug.  Furthermore, it is not clear if “the first end portion and second end portion” refer to the very bottom and very top of the spark plug, or if the second end is meant to be the top end of 270, in which case the extension of the shell would be substantially the full length from first end to second end of the section of the plug that has the shell.  
For the purposes of examination, the claim scope will be examined as though it covered an outer shell that extends at least some extent between first and second ends of the spark plug.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (USPN 6,362,562 B1).
As to claim 1, Rossi discloses (Figs. 17-19) a spark plug for an internal combustion engine, comprising: a distal end portion comprising a center electrode 28 and at least one outer electrode 38; an insulator nose (Col. 3, lines 45-46, unlabeled but depicted in Fig. 17 below center electrode 28) extending around the center electrode 28, the insulator nose having a distal end that is spaced proximally from a distal end of the center electrode 28; a shell extending around a body of the spark plug, the shell (unlabeled, but depicted as outer part of 38 in Fig. 19, part with line from reference number 10) defining an annular volume around the insulator nose; and the at least one outer electrode 38 including a blade 42 extending between a proximal end and a distal 

    PNG
    media_image1.png
    370
    472
    media_image1.png
    Greyscale

As to claim 2, Rossi discloses that the at least one outer electrode includes four outer electrodes 42 positioned around the center electrode 28 and each of the four outer electrodes 42 includes a pair of opposite channels formed in the blade thereof (Fig. 18).
As to claim 3, Rossi discloses that each of the blades of the four outer electrodes 42 is T-shaped (Col. 5, line 42).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rossi or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Sumoyama et al. (US PGPub 2017/0187170 A1).
As to claim 11, Rossi discloses (Figs. 17-19) a spark plug for an internal combustion engine, comprising: a first and second end portion (Corresponding parts of Figs. 1, #12, 14), the first end portion including a center electrode 28 and at least one outer electrode 38; an outer body (unlabeled, but depicted as outer part of 38 in Fig. 19, part with line from reference number 10) extending between the first and second end portion; and an insulator (Col. 3, lines 45-46, unlabeled but depicted in Fig. 17 below center electrode 28) provided around a portion of the center electrode 28 and spaced apart from an inner portion of the outer body to form an annular space between the insulator and outer body, wherein the at least one outer electrode 38 includes a blade 
As to the limitation of the outer body extending between the first and second end, the limitation has been interpreted to mean at least partial extension.
Alternatively, Sumoyama et al. teaches (Fig. 7) the shell 700 extending between in the vertical direction, with first and second ends, including portions 260 for tool engagement (Paragraph 72).  

    PNG
    media_image2.png
    752
    359
    media_image2.png
    Greyscale
Sumoyama et al.
It would be obvious to one having ordinary skill in the art at the time of the invention to include the shell to the extent corresponding to Sumoyama et al. since it is 
As to claim 12, Rossi discloses (Fig. 17) that the insulator extends along a central longitudinal axis of the spark plug.
As to claim 13, Rossi discloses (Fig. 17) that the at least one outer electrode 38 extends along a plane in a direction toward a central longitudinal axis of the spark plug that intersects with the central longitudinal axis.
As to claim 14, Rossi discloses (Figs. 17-18) that the blade 42 comprises a distal (part of 42 facing 29) and proximal end (part of 42 attached to 38) and configured to extend between the distal and proximal end.
	As to claim 15, Rossi discloses (Figs. 17-18) that the channel is provided between the distal end and the proximal end at the opposite sides of the blade 42.
	As to claim 16, Rossi discloses (Figs. 17 and 18) that the channel is positioned closer to the proximal end of the blade than the distal end to increase purging of residual exhaust gasses in the annular space.  Since the channel exists, more gases will pass through the channel as compared to a closed area.  
	As to claim 19, Rossi discloses (Fig. 18) that the at least one electrode 42 includes four electrodes 42 positioned around the center electrode 28 such that at least two of the four electrodes 42 are spaced 180º opposite one another.
	As to claim 20, Rossi discloses that the blade is T-shaped. (Fig. 18)

Claim(s) 1, 2, 4, 5, 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gi (KR 2003-0027501 A, citations herein refer to the attached machine translation) or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Ishiguro et al. (US PGPub 2002/0055318 A1).
As to claim 1, Gi discloses (Figs. 1a, 1b) a spark plug for an internal combustion engine, comprising: a distal end portion comprising a center electrode 10-12 and at least one outer electrode 20; an nose (unlabeled, element below 12) extending around the center electrode 10, 12, the nose having a distal end that is spaced proximally from a distal end of the center electrode 10, 12; a shell (unlabeled, part below 20) extending around a body of the spark plug, the shell defining an annular volume around the insulator nose; and the at least one outer electrode 20 including a blade extending between a proximal end and a distal end, the blade including opposite channels (curved sections) extending into opposite sides of the blade that direct charge flow into and out of the annular volume (Paragraph 40, vortex).

    PNG
    media_image3.png
    188
    196
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    218
    180
    media_image4.png
    Greyscale
Gi et al.
As to the nose being an insulator nose, it is well-known in the art that the element below 12 is an insulator to form separation between the electrodes.


    PNG
    media_image5.png
    737
    333
    media_image5.png
    Greyscale
Ishiguro et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include the insulator nose in order to electrically insulate the central electrode from the metal shell, as taught by Ishiguro et al.
As to claim 2, Gi et al. discloses (Fig. 1a) that the at least one outer electrode 20 includes four outer electrodes 20 positioned around the center electrode 10-12 and each of the four outer electrodes 20 includes a pair of opposite channels formed in the blade thereof.

As to claim 5, Gi et al. discloses (Figs. 1a, 1b) that the blade 20 of the at least one outer electrode 20 includes an inner surface (facing spark gap 30) facing the center electrode 10-12 and an opposite outer surface (opposite face away from 30), and the opposite channels (formed in side faces) in the blade 20 of the at least one outer electrode 20 each include a swirl inducing surface (Paragraph 40) that is obliquely oriented to the inner and outer surfaces of the blade 20.
As to claim 11, Gi et al. discloses (Figs. 1a and 1b) a spark plug for an internal combustion engine, comprising: a first and second end portion, the first end portion including a center electrode 10-12 and at least one outer electrode 20; an outer body (unlabeled, part below 20) extending between the first and second end portion; and an insulator (unlabeled, part below 20) provided around a portion of the center electrode 10-12and spaced apart from an inner portion of the outer body to form an annular space between the insulator 10-12 and outer body, wherein the at least one outer electrode 20 includes a blade configured with a channel at opposite sides thereof to direct charge flow into and out of the annular space (Paragraph 40).
As to the nose being an insulator nose, it is well-known in the art that the element below 12 is an insulator to form separation between the electrodes.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include the insulator nose in order to electrically insulate the central electrode from the metal shell, as taught by Ishiguro et al.
As to the limitation of the outer body extending between the first and second end, the limitation has been interpreted to mean at least partial extension.
Alternatively, Ishiguro et al. teaches (Fig. 1) the shell 10 extending between in the vertical direction, with first and second ends, including threaded portions 10a for mounting to engine block (Paragraph 49).  
It would be obvious to one having ordinary skill in the art at the time of the invention to include the shell to the extent corresponding to Ishiguro et al. since it is taught as suitable and the selection from among known suitable structures for their known purposes, such as for mounting to the engine block, is generally within the abilities of one having ordinary skill in the art.  Since the shell itself is a part of the spark plug and also defines top and bottom define ends, these ends are the claimed first and second ends and therefore extend between fully between the first and second ends.  
As to claim 12, Gi et al. in view of Ishiguro et al. discloses the insulator extends along a central longitudinal axis of the spark plug (Gi et al. Fig. 1b; Ishiguro et al. Fig. 1).
As to claim 13, Gi et al. discloses (Figs. 1a, 1b) that the at least one outer electrode 20 extends along a plane in a direction toward a central longitudinal axis of the spark plug that intersects with the central longitudinal axis.

As to claim 15, Gi et al. discloses (Figs. 1a, 1b) that the channel is provided between the distal end and the proximal end at the opposite sides of the blade 20.
As to claim 17, Gi et al. discloses (Figs. 1a, 1b) that the blade 20 includes an inner surface facing the center electrode 10-12 and an opposite outer surface, and the channel in the blade includes a swirl inducing surface (Paragraph 40) obliquely oriented to the inner and outer surfaces.
As to claim 18, Gi et al. discloses (Figs. 1a, 1b) that the channel includes a swirl inducing surface (Paragraph 40) that extends along a plane that is parallel to the central longitudinal axis of the spark plug.
As to claim 19, Gi et al. discloses (Fig. 1a) that the at least one electrode 20 includes four electrodes 20 positioned around the center electrode 10-12 such that at least two of the four electrodes 20 are spaced 180º opposite one another.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibbott (USPN 4,484,101 A) in view of Matsunaga et al. (US PGPub 2016/0141840 A1), or alternatively in further view of Johnson (USPN 5,280,214 A, hereinafter Johnson).
	As to claim 6, Ibbott discloses (Fig. 9) a spark plug for an internal combustion engine, comprising: a distal end portion comprising a center electrode 2 and at least one outer electrode 9a-f; an insulator nose 3 extending around the center electrode 2, the insulator nose 3 having a distal end that is spaced proximally from a distal end of 

    PNG
    media_image6.png
    185
    173
    media_image6.png
    Greyscale
Ibbott
	Ibbott is silent as to Applicant’s distal support member.
	Matsunaga et al. teaches (Figs. 1, 2 and 4) including a distal support member 27A, 32 around center electrode 5, such that blade members 27B extend between and connecting the proximal support member (end portion of #3 attaching to #27B) and the distal support member 27A in order to form an annular surface for the spark gap in order to increase the volume of corrosion before misfiring, thereby increasing durability (Paragraphs 2-5 and 59).

    PNG
    media_image7.png
    750
    271
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    352
    404
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    397
    392
    media_image9.png
    Greyscale
Matsunaga et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a distal support member at the sparking sections of 9a-9f in order to form an annular surface, thereby increasing the volume of corrosion and therefore the durability of the spark plug.
	As to the proximal support member, the end portion of the shells of Ibbott in view of Matsunaga et al. form the proximal support member.
	Alternatively, Johnson teaches (Fig. 14) a proximal support member 44 that is separate from shell 20, 24 and serves to mount to the shell 20, 24 and thereby hold the electrode 46A in place.  (Col. 5, lines 3-6)

    PNG
    media_image10.png
    361
    220
    media_image10.png
    Greyscale
Johnson
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a proximal support ring in order to hold the electrode in place, as taught by Johnson.
	As to claim 7, Ibbott in view of Matsunaga et al., or alternatively in further view of Johnson teaches that the proximal support member (Ibbott Fig. 9, top part of #1; Matsunaga Fig. 4, end portion of #3 attaching to #27B) and distal support member (Matsunaga, corresponding to #27, 32) are ring-shaped.
	As to claim 8, Ibbott in view of Matsunaga et al., or alternatively in further view of Johnson teaches (Ibbott Fig. 9) that the blade members 9a-f are spirally oriented between the proximal (Ibbott Fig. 9, top part of #1; Matsunaga Fig. 4, end portion of #3 attaching to #27B) and distal support members (Matsunaga, corresponding to #27, 32).
	As to claim 9, Ibbott in view of Matsunaga et al., or alternatively in further view of Johnson teaches that the blade members 9a-9f are curved between the proximal and 
	Alternatively, Matsunaga et al. teaches (Fig. 2) the blade member 27B being curved between support members.  
	It would be obvious to one having ordinary skill in the art at the time of the invention to curve the blades instead of having a primarily L-shape since it is taught as suitable by Matsunaga et al. and the selection from among suitable geometries for its known purpose of extending toward the center electrode is generally within the abilities of one having ordinary skill in the art.
As to claim 10, Ibbott in view of Matsunaga et al., or alternatively in further view of Johnson teaches a gap is provided between each of the adjacent blade members (Ibbott Fig. 9 #9a-9f). 

Claim(s) 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ibbott, or, in the alternative, under 35 U.S.C. 103 as obvious in further view of Sumoyama et al. 
As to claim 11, Ibbott discloses (Fig. 9) a spark plug for an internal combustion engine, comprising: a first and second end portion (top and bottom corresponding parts of Fig. 1), the first end portion including a center electrode 2 and at least one outer electrode 9a-f; an outer body 1 extending between the first and second end portion; and an insulator 2 provided around a portion of the center electrode 3 and spaced apart from an inner portion of the outer body to form an annular space between the insulator 3 and outer body 1, wherein the at least one outer electrode 9a-f includes a blade 9a-f 
As to the limitation of the outer body extending between the first and second end, the limitation has been interpreted to mean at least partial extension.
Alternatively, Sumoyama et al. teaches (Fig. 7) the shell 700 extending between in the vertical direction, with first and second ends, including portions 260 for tool engagement (Paragraph 72).  
It would be obvious to one having ordinary skill in the art at the time of the invention to include the shell to the extent corresponding to Sumoyama et al. since it is taught as suitable and the selection from among known suitable structures for their known purposes, such as for tool engagement, is generally within the abilities of one having ordinary skill in the art.  Since the shell itself is a part of the spark plug and also defines top and bottom define ends, these ends are the claimed first and second ends and therefore extend between fully between the first and second ends.  
As to claim 12, Ibbott discloses (Fig. 9) that the insulator 3 extends along a central longitudinal axis of the spark plug.
As to claim 13, Ibbott discloses (Fig. 9) that the at least one outer electrode 9a-f extends along a plane in a direction toward a central longitudinal axis of the spark plug that intersects with the central longitudinal axis.
As to claim 14, Ibbott discloses (Fig. 9) that the blade 9a-f comprises a distal and proximal end and configured to extend between the distal and proximal end.
As to claim 15, Ibbott discloses (Fig. 9) that the channel is provided between the distal end and the proximal end at the opposite sides of the blade 9a-f.

As to claim 18, Ibbott discloses (Fig. 9) the channel includes a swirl inducing surface that extends along a plane that is parallel to the central longitudinal axis of the spark plug.
As to claim 19, Ibbott discloses (Fig. 9) that the at least one electrode 9a-f includes four electrodes 9a-f positioned around the center electrode 2 such that at least two of the four electrodes are spaced 180º opposite one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.Y.H/             Examiner, Art Unit 2875                                                                                                                                                                                           

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875